Appeal from an order of the Supreme Court, Niagara County (Norman E. Joslin, J.H.O.), entered May 7, 2003. The order granted plaintiffs motion and amended the judgment entered March 13, 2003 by correcting the amount of prejudgment interest.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers Inti. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present—Green, J.P., Pine, Scudder, Martoche and Hayes, JJ.